PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/111,651
Filing Date: 14 Jul 2016
Appellant(s): Taylor, Guy



__________________
Don W. Bulson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the 35 U.S.C. 103 rejection of claims 1-3, 6, 16 and 19-24 as being unpatentable over COOTE (WO 2011/086376 A1) in view of TAWIL (US 6,036,064), the appellant argues that the examiner has not established a prima case of obviousness.
On page 8 of the Appeal Brief, the appellant explains two separate embodiments of COOTE wherein in a first embodiment, the connection mechanism is non-releasable (i.e. needs to be cut to release garment) and in a second embodiment, the connection mechanism is releasable.  Note that the second embodiment of the connection mechanism (i.e. releasable; third paragraph and last paragraph of page 9 of COOTE) is the embodiment of COOTE that was emphasized within the previous prior art rejection based on the previously amended claim language (page 3 of REMARKS of previous Office Action and pages 4-5 of the Final Rejection dated 9/3/2020).  However, the first embodiment of COOTE does suggest that a non-releasable connection between the garment and the hanger is desirable in order to prevent removal of the garment from the hanger until after purchase of the garment (deter theft).  Note that the second 
As discussed above, note that the examiner’s motivation for combining the flexible tie of TAWIL with COOTE is for the purpose of preventing removal of the garment from the hanger until after purchase (deter theft).  The fact that appellant has recognized another advantage (i.e. for trying on the garment) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Appellant’s statement relating to COOTE that “there is no hint or suggestion that the hanger should remain connected to the hanger when the garment is being removed therefrom” is unclear.  How is the hanger to remain connected to the hanger?  Is the appellant trying to state that “there is no hint or suggestion that the garment should remain connected to the hanger when the garment is being removed therefrom”.  If so, such a statement is not related to the combination of COOTE and TAWIL, specifically the motivation for combining, and is therefore a moot point.  Note that COOTE does suggest and/or hint at the benefits of the hanger being non-releasable from the garment as discussed above. 
On pages 10-11 of the appeal brief, the appellant argues that TAWIL cannot be used as a secondary reference because the tie 18 of TAWIL is the only means of securing the accessory (A) to the hanger and the tie 18 of TAWIL is not being used to secure the garment (G) to the hanger.  Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, TAWIL teaches using a tie to secure a garment (note that gloves, scarves and similar accessories are considered garments because each can be worn and would cover at least a portion of a wearer’s body) in order to prevent removal of the garment from the hanger until after the garment has been purchased (which would deter theft of the garment) (col. 4, lines 17-31; figures 1-3) and COOTE suggests that a hanger being non-removably secured to a garment (i.e. pants) is beneficial for the similar reasoning (discussed above).  Therefore, the fact that the accessory (A) (i.e. garment such as gloves, scarves, etc.) is only secured to the hanger of TAWIL by the tie 18 and the fact that TAWIL discloses another garment hung from the hanger without a tie are irrelevant because the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Additionally, note that the appellant’s reasoning for TAWIL having a tie associated with the accessory (A) and not the garment (G) is purely speculation (i.e. trying on) because the accessory (A) is still capable of being tried-on even with the tie (18) associated therewith.           

Regarding the 35 U.S.C. 103 rejection of claims 1-3, 6, 16 and 19-24 as being unpatentable over COOTE (WO 2011/086376 A1) in view of TAWIL (US 6,036,064), the appellant argues that COOTE in view of TAWIL fails to disclose that “the flexible tie has a length that enables the garment to be removed from the deformable elongate member for trying on the garment while the flexible tie retains the garment on the garment hanger” and that the releasable loop formed by the deformable member “can be released to allow the garment to be tried on and later reattached to the garment and the deformable member reconnected, all while the flexible tie retains the garment on the garment hanger even when the loop is released”.
In relation to claim 1, the appellant argues that the recitation, “wherein the flexible tie has a length that enables the garment to be removed from the deformable elongate member for trying on the garment while the flexible tie retains the garment on the garment hanger”, imposes a structural requirement and should be given patentable weight.  Firstly, note that the examiner never stated that the functional recitation was not given patentable weight.  A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (MPEP 2173.05(g)).  In this case, the prior art does not have to disclose the function of removing the garment from the deformable elongate member for trying on the garment, however the flexible tie must have a length that is capable of performing the claimed function.  As discussed on page 6 of the Final Rejection dated 9/3/2020, “Since a distal end (28) of the flexible tie (18, 22) of TAWIL is spaced from the body of the hanger (10) as shown in figures 1-3 thereof, the flexible tie of TAWIL and thus COOTE in view of TAWIL is considered having sufficient length to allow “the garment to be removed from the deformable elongate member for trying on the garment while the flexible tie retains the garment on the garment hanger” when the loop is connected or released”.  Note that the appellant has failed address how the tie of TAWIL and/or the tie of COOTE in view of TAWIL is incapable of performing the claimed function.  Additionally, note that because the hanger of COOTE is hanging a pair of pants by a belt loop, the length of the tie of COOTE in view of TAWIL could be minuscule because the hanger and tie would not obstruct or prevent a user from trying on the pants (similar to a tag).  Additionally on page 6 of the stated Final Rejection, the examiner recited that “the alternative connection members of COOTE, as discussed within the last paragraph of page 8 thereof (especially “a button and a hole”), is fully capable of allowing “the releasable loop formed by the deformable member can be released to allow the garment to be tried on and later reattached to the garment and the deformable member reconnected””.  
In relation to claim 16, the appellant argues that the prior art fails to disclose or suggest a method as set forth by the claims in relation to the claim language above.  However, within pages 6-7 of the previous Office Action, the examiner addressed such an argument by stating, “Note that the applicant’s recitation, “wherein the flexible tie has a length that enables the garment to be removed from the deformable elongate member for trying on the garment while the flexible tie retains the garment on the garment hanger”, “wherein the releasable loop formed by the deformable member can be released to allow the garment to be tried on and latter reattached to the garment and the deformable member reconnected, all while the flexible tie retains the garment on the garment hanger even when the loop is released”, and “such that the flexible tie will retain the garment on the garment hanger when the loop has been released to allow the garment hanger to be tried on” are not definitively reciting method steps, but appears to only be reciting function that the garment hanger assembly is capable of performing. Accordingly the prior art reference does not have to disclose such function, but only has to be capable of providing the claimed function. Since a distal end (28) of the flexible tie (18, 22) of TAWIL is spaced from the body of the hanger (10) a shown in figures 1-3 thereof, the flexible tie of TAWIL and thus COOTE in view of TAWIL is considered having sufficient length to allow “the garment to be removed from the deformable elongate member for trying on the garment while the flexible tie retains the garment on the garment hanger” when the loop is connected or released. Additionally, the alternative connection members of COOTE, as discussed within the last paragraph of page 8 thereof (especially “a button and a hole”), is fully capable of allowing “the releasable loop formed by the deformable member can be released to allow the garment to be tried on and later reattached to the garment and the deformable member reconnected”.  Accordingly, the appellant’s argued recitations of claim 16 are considered purely functional (and not method steps) for the reasons addressed above and are treated similar to the corresponding functional recitations of claim 1.  Note that the appellant has failed to address this interpretation and provided reasoning from the previous Office Action or argue why such functional language should be considered positively recited method steps.  Accordingly, the interpretation of the argued claim language as functional and the prior art rejection of such functional language, as discussed above and in the previous Office Action, is considered proper. 
In relation to claim 23, within page 8 of the previous Office Action, the examiner stated that “the use of an alternative connection mechanism which is “releasable” (such as that discussed within the last paragraph of page 9 of COOTE; a button and a hole) would inherently involve the reattachment of the deformable member after detachment thereof”.  Such has additionally not been addressed by the appellant and therefore is also considered proper.     
          

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732   
                                                                                                                                                                                                     /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.